 
 
I 
112th CONGRESS
1st Session
H. R. 1074 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2011 
Mr. Tipton introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to reduce the corporate income tax rate to 10 percent and to lower the rate of tax on capital gains and dividends to 10 percent. 
 
 
1.Corporate income tax rate reduced to 10 percent 
(a)In generalParagraph (1) of section 11(b) of the Internal Revenue Code of 1986 is amended by striking shall be the sum of— and all that follows through the period at the end and inserting shall be 10 percent of taxable income.. 
(b)Personal Service CorporationsParagraph (2) of section 11(b) of such Code is amended by striking 35 percent and inserting 10 percent. 
(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2011. 
2.Ten percent capital gains rate for individuals and corporations 
(a)Ten percent capital gains rate for individuals 
(1)In generalSubparagraph (C) of section 1(h)(1) of the Internal Revenue Code of 1986 is amended by striking 15 percent and inserting 10 percent.   
(2)Alternative minimum taxSubparagraph (C) of section 55(b)(3) of such Code is amended by striking 15 percent and inserting 10 percent.   
(3)Repeal of sunset of reduction in capital gains rates for individualsSection 303 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 shall not apply to section 301 of such Act. 
(b)Ten percent capital gains rate for corporations 
(1)In generalSubsection (a) of section 1201 of such Code is amended by striking 35 percent each place it appears and inserting 10 percent.  
(2)Alternative minimum taxSection 55(b) of such Code is amended by adding at the end the following new paragraph: 
 
(4)Maximum rate of tax on net capital gain of corporationsThe amount determined under paragraph (1)(B)(i) shall not exceed the sum of— 
(A)the amount determined under such paragraph computed at the rates and in the same manner as if this paragraph had not been enacted on the taxable excess reduced by the net capital gain, plus 
(B)the amount determined under section 1201.. 
(3)Technical amendments 
(A)Section 1445(e)(1) of such Code is amended by striking 35 percent (or, to the extent provided in regulations, 15 percent) and inserting 10 percent. 
(B)Section 1445(e)(2) of such Code is amended by striking 35 percent and inserting 10 percent. 
(C)Section 7518(g)(6)(A) of such Code is amended by striking 15 percent (34 percent in the case of a corporation) and inserting 10 percent . 
(D)Section 607(h)(6)(A) of the Merchant Marine Act, 1936 is amended by striking 15 percent (34 percent in the case of a corporation) and inserting 10 percent. 
(c)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable years ending after the date of the enactment of this Act. 
(2)WithholdingThe amendments made by subparagraphs (A) and (B) of subsection (b)(3) shall take apply to dispositions and distributions after the date of the enactment of this Act. 
 
